Citation Nr: 0712379	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-33 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from December 1953 to 
December 1957 and from February 1962 to February 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision.  


FINDING OF FACT

Bilateral hearing loss is not shown to be related to the 
veteran's active duty service.


CONCLUSION OF LAW

The veteran's bilateral hearing loss is not due to disease or 
injury that was incurred in active duty service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in a November 2003 letter, the RO notified the 
veteran of the information and evidence needed to 
substantiate and complete his claim, and of what part of that 
evidence he was to provide and what part VA would attempt to 
obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter also advised the veteran to identify any 
additional information that he felt would support his claim 
and to submit any relevant evidence in his possession.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112 
(2004).  

The Board acknowledges that the content of the initial VCAA 
notice provided to the veteran in this case may not have been 
sufficient to comply with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b), as interpreted by the 
Court in Dingess/Hartman.  The Board finds, however, that any 
such deficiency is harmless error and does not result in 
prejudice to the veteran.  For example, element (1), veteran 
status, has been clearly established and is not at issue in 
this case.  As explained above, the veteran has received 
appropriate notice as to elements (2) and (3).  With respect 
to elements (4) and (5), degree of disability and effective 
date, the Board finds that such matters are rendered moot in 
light of the Board's decision below.  The claim herein is 
denied, and no disability rating or effective date will be 
assigned.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are post-service private medical records.  He has pointed to 
no other relevant evidence that has not yet been associated 
with the claims file.  The veteran was also provided a 
comprehensive VA audiologic examination and opinion in 
furtherance of his claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992). Instead, as noted by the United 
States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

Factual Background 

The veteran voiced no complaints of hearing loss in service.

On entry into service in December 1953, no hearing loss was 
noted and none was reported by the veteran.  A follow-up 
examination conducted later that month revealed the following 
audiologic test results:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20

10
LEFT
25
20
15

5

On December 1957 in-service examination, the veteran's 
hearing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
15
10
LEFT
35
5
10
15
10

On February 1962 in-service audiologic examination, the 
veteran's hearing was as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
15

5
LEFT
25
20
20

20

In January 1966, on separation from his last period of 
service, the veteran's hearing was as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
5
LEFT
10
5
10
10
5

On VA audiologic examination in December 2003, hearing test 
results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
55
65
LEFT
30
50
50
55
65

On examination, the veteran reported exposure to undue noise 
during service in the Air Force.  He asserted that he was 
exposed to aircraft engine noise as a radio operator on a 
flight line.  The veteran denied civilian noise exposure with 
the exception of trumpet playing.  The examiner opined that 
it was as likely as not that a portion of the veteran's 
bilateral hearing loss began during service.  The examiner 
also indicated that the veteran's claims file and service 
medical records were not available for review.

In a February 2004 addendum to the foregoing examination 
report, the examiner indicated that she had now reviewed the 
service medical records.  Upon review, she concluded that the 
veteran's bilateral hearing loss was unrelated to service.  
The examiner explained that audiometric testing in service 
yielded normal results and that because hearing was within 
normal limits throughout service, it was unlikely that the 
veteran's current hearing loss was related to noise exposure 
in service.

The Board observes that the veteran submitted private medical 
records dated in 1994 revealing the presence of bilateral 
hearing loss.  No opinion regarding etiology is provided in 
these records.

Discussion

Initially, the Board observes that the veteran is not shown 
to be competent to render medical diagnoses and opinions upon 
which the Board may rely.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  Thus, the Board cannot credit his views regarding 
the etiology of his bilateral hearing loss.

Upon review of the record in its entirety, the Board 
concludes that the veteran's claim of entitlement to service 
connection for bilateral hearing loss must be denied.  
38 C.F.R. §§ 3.303, 3.385.  The Board notes that once the VA 
examiner had the opportunity to review the service medical 
records, which indicated normal hearing throughout service, 
she concluded that hearing loss did not have its onset in 
service and was unrelated to service.  Based on this 
competent medical opinion, service medical records which 
reflect no hearing loss disability, during active service, 
and a record that does not show hearing loss disability for 
many years after service, the Board cannot grant service 
connection for bilateral hearing loss because a preponderance 
of the evidence is against the claim.  Id.

The Board is aware of the contrary opinion reached by the 
examiner after examining the veteran without the benefit of 
any service medical records or other evidence regarding 
hearing that was contemporaneous with service.  The Board 
cannot rely on this opinion, however, as it is based upon an 
incomplete record.  Once the examiner had access to all the 
relevant information, she opined otherwise.  The more 
informed view, in the Board's opinion, is of necessity the 
more credible one.  The Board reminds the veteran that VA 
decision makers have discretion to accept or reject pieces of 
evidence provided that sufficient reasons and bases are set 
forth explaining such actions.  Hayes v. Brown, 5 Vet. App. 
60, 69- 70 (1993), citing Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1992).

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

The appeal is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


